FILED
                           NOT FOR PUBLICATION
                                                                               OCT 25 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


LISA KOUBALL, on behalf of herself,              No.   20-56069
and all others similarly situated,
                                                 D.C. No.
              Plaintiff-Appellant,               3:20-cv-00870-CAB-BGS

 v.
                                                 MEMORANDUM*
SEAWORLD PARKS AND
ENTERTAINMENT, INC.,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                           Submitted October 20, 2021**
                               Pasadena, California

Before: KLEINFELD, R. NELSON, and VANDYKE, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kouball alleges that she bought annual passes to SeaWorld San Diego on a

monthly payment plan. She alleges that when SeaWorld closed due to COVID, it

continued charging Kouball’s credit card, so Kouball brought this class action

lawsuit. The district court dismissed all her claims and Kouball appealed. Under

WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997), we have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm.



      A dismissal under Rule 12(b)(6) is reviewed de novo. Knievel v. ESPN, 393

F.3d 1068, 1072 (9th Cir. 2005).



      First, Kouball’s California’s Consumers Legal Remedies Act, Unfair

Competition Law, and False Advertising Law claims were properly dismissed

because Kouball failed to allege actual reliance on any specific misrepresentation

made by SeaWorld. Kwikset Corp. v. Superior Ct., 51 Cal. 4th 310, 322 (2011);

Veera v. Banana Republic, LLC, 6 Cal. App. 5th 907, 916 (2016).



      Second, Kouball’s breach of contract claim was properly dismissed because

Kouball failed sufficiently to allege the terms of the contract. Bustamante v. Intuit,

Inc., 141 Cal. App. 4th 199, 209 (2006).


                                           2
      Third, Kouball’s unjust enrichment claim was properly dismissed because

unjust enrichment is barred where a contract governs the dispute between the

parties and because Kouball did not allege sufficient specifics to set out her claim.

Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1370 (2010).



      Finally, Kouball’s claim for money had and received was properly dismissed

because common count claims stand or fall with more specific claims, like unjust

enrichment, when the specific claims are based on the same facts and seek the

same recovery. McBride v. Boughton, 123 Cal. App. 4th 379, 394 (2004).



      AFFIRMED.




                                           3